Citation Nr: 1818042	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a scar, right temporal region.  

2.  Entitlement to a rating in excess of 20 percent for thoracolumbar degenerative disc disease.

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 

4..Entilement to a rating in excess of 20 percent for left shoulder impingement syndrome. 

5.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety (hereinafter "an acquired psychiatric disorder").

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to October 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008, August 2012, and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2008 decision denied a rating in excess of 20 percent for the Veteran's thoracolumbar degenerative disc disease.  In the August 2012 rating, which effectuated an August 2012 Board decision granting service connection, the RO assigned an initial 30 percent rating for an acquired psychiatric disorder, effective July 1, 2009, and an initial noncompensable rating for bilateral hearing loss, effective October 31, 2007.  The March 2014 rating decision decreased the rating for the left shoulder disability from 20 percent to 10 percent disabling, effective November 27, 2103, continued a noncompensable rating for a scar, right temporal region, and denied entitlement to TDIU.   

In August 2012 and in March 2013 the Board remanded these matters for additional development.

In a December 2015 decision, the Board denied the Veteran's claims for higher ratings for his acquired psychiatric disorders and his thorocolumbar disability, and remanded the issues for higher ratings for bilateral hearing loss, a scar, the propriety of the reduction of the left should disability and entitlement to a TDIU.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, pursuant to a Joint Motion for Partial Remand (JMR), the Court vacated the December 2015 Board decision and remanded the claims for action consistent with the terms of the JMR.  In August 2016, the Board remanded those issues pursuant to the terms of the JMR.

Thereafter, in a December 2016 rating decision, the RO granted a higher initial 50 percent rating for the Veteran's acquired psychiatric disorders, effective from the July 1, 2009, grant of service connection.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In an April 2017 rating decision, the RO restored the 20 percent rating for the left shoulder disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).


FINDINGS OF FACTS

1. In February 2018 written correspondence the Veteran withdrew his appeal on the issue of entitlement to a compensable rating for a scar, right temporal region, a rating in excess of 20 percent for thoracolumbar degenerative disc disease, an initial compensable rating for bilateral hearing loss, and a rating in excess of 20 percent for left shoulder impingement syndrome.

2.  Resolving all reasonable doubt in favor of the Veteran, since the July 1, 2009 effective date of the grant of service connection, his acquired psychiatric disorder more nearly approximates occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment is not demonstrated.

3.  The medical and other evidence of record reasonably demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable rating for a scar, right temporal region have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 20 percent for thoracolumbar degenerative disc disease have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 20 percent for left shoulder impingement syndrome have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for an initial 70 percent rating, but no higher, for an acquired psychiatric disorder, to include PTSD, depression, and anxiety have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9432 (2017).

6.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In a February 2018 statement, the Veteran notified the Board of his desire to withdraw his appeals for entitlement to a compensable rating for a scar, right temporal region, rating in excess of 20 percent for thoracolumbar degenerative disc disease, an initial compensable rating for bilateral hearing loss, and a rating in excess of 20 percent for left shoulder impingement syndrome.  Additionally, in a February 2018 correspondence, through his attorney, the Veteran notified the Board of his desire to withdraw his appeal of the aforementioned issues.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2017).

As a result of the Veteran's withdrawal of the appeals for entitlement to a compensable rating for a scar, right temporal region, rating in excess of 20 percent for thoracolumbar degenerative disc disease, an initial compensable rating for bilateral hearing loss, and a rating in excess of 20 percent for left shoulder impingement syndrome, no allegations of error of fact or law remains before the Board for consideration as to these issues.  Therefore, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initial Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C. § 5107(b).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

In July 2009, the Veteran sought service connection for acquired psychiatric disorders, to include PTSD.  In August 2012, service connection for his psychiatric disorders was granted, and assigned a 30 percent rating, effective July 1, 2009.  As previously stated, a December 2016 rating decision increased the Veteran's acquired psychiatric disorders rating to 50 percent as of the July 1, 2009, grant of service connection.  38 C.F.R. § 4.130, DC 9413.  Almost all mental health disorders, including acquired psychiatric disorders, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  

Pursuant to the General Rating Formula, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In June 2009, a private psychiatric examination conducted found the Veteran to describe symptoms of anxiety and depression.  He specifically reported having difficulty with worrying, depression and frustration regarding his circumstances, and a reported history of difficulty with anger control.  The Veteran reported being married the first time for 11 years, from which he had a son with whom he reported having an excellent relationship.  His second marriage lasted four years and also ended in divorce.  The Veteran reported having a depressed mood most of the day nearly every day, as well as anhedonia manifested by a lack of physical activity, with insomnia, fatigue, and loss of energy.  He also endorsed feelings of worthlessness, guilt, and feeling useless.  The examiner noted there was evidence of psychomotor retardation, cognitive difficulties manifested by indecisiveness, and concentration problems.  The Veteran reported having occasional suicidal ideation, as well as intermittent, impulsive homicidal ideation.  Mental status examination revealed the Veteran's impulse control was somewhat below normal limits, but his speech was normal and there were no perceptual abnormalities.  The Veteran reported his mood was "not bad," while his affect was normal and stable.  The Veteran was oriented times three and his attention was normal, but his concentration, insight, and judgement were below normal limits.  His GAF score was noted to be 40, due to difficulty in social functioning, family relationships, judgement related issues, thinking difficulties, and mood.

In January 2010, a VA mental disorders examination found the Veteran reported moderate depression, which he stated came and went.  He reported having sleep onset problems related to worry, concentration difficulties, and problems relaxing.  He also reported feeling isolative, having a variable appetite, low energy, and feelings of hopelessness and helplessness, but he denied having suicidal or homicidal ideation.  The Veteran reported he had been married two times, with his first marriage lasting 11 years and his second marriage lasting 3 years.  He reported having adopted a son during his first marriage, with whom the Veteran was close.  Though his second marriage did end in divorce, the Veteran indicated he had reconciled with his second wife and had assumed caretaking duties of her during a terminal illness.  He characterized his social interactions as occasional, with bowling weekly with his friends, doing chores, and running errands.  He denied a history of suicide attempts, but reported having a history of violence and assaultiveness.  Upon examination, the Veteran was clean and casually dressed, but he was fatigued and tense, with facial tics and rapid speech.  The Veteran's mood was slightly anxious but his affect was appropriate and he was oriented times three.  His thought process was manifested by an overabundance of ideas, tangentially, and blocking, while his thought content was preoccupied with one to two topics, namely being worried about his wife and her health.  There was no evidence of delusions, hallucinations, or inappropriate behaviors, as well as no evidence of obsessive or ritualistic behaviors, panic attacks, or suicidal or homicidal thoughts.  The examiner also noted there was evidence of good impulse control, with no episodes of violence.  The Veteran's remote and recent memory was mildly impaired, while his immediate memory was normal.  The examiner noted the Veteran managed to accomplish his daily tasks, but noted his anxiety and depression symptoms affected his concentration, speed of processing, and motivation for hobbies, while his sleep was affected by his symptoms and affected daytime alertness.  The examiner noted the Veteran to have stopped working due to back, shoulder, and neck problems.  His GAF score was noted to be 57.

A November 2010 VA medical center (VAMC) treatment record showed that the Veteran reported being more anxious during the day, as he felt more jittery and nervous.  He also reported that his mood was not good and that he was having an issue with his sleep.  The Veteran reported that he was trying to stay active to keep his mind off things and felt guilty about his wife's recent death.  The Veteran denied having panic attacks, suicidal or homicidal ideation, audio or visual hallucinations, or delusions.  His mental status examination revealed that he was alert and oriented, with adequate dress and grooming.  His speech was clear and nonpressured and his thought process was linear and goal-directed, yet evasive.  The Veteran's affect was isolated and irritable at times, while his mood was anxious.  The Veteran's insight and judgement were grossly intact.  The Veteran's GAF score was 50.  

In January 2011, a VAMC record showed the Veteran to have continued symptoms of depression, anxiety, chronic worry, and difficulty relaxing.  He denied suicide or homicidal ideation.  He also denied mania, psychosis, or panic attacks.  He reported he slept 6 hours a night, with the use of medication, and has some awakenings to urinate.  He was found to be alert, orientated, and adequately dressed and groomed.  His speech was clear and non-pressured, with fair eye contact, a noticeable tic in the face.  His thought process was linear and goal orientated.  He was found to be mildly evasive on details and his affect was isolated.  He denied audiovisual hallucinations or delusions.  His insight and judgment were grossly intact.  His GAF score was 50.  
In March 2011, a VAMC mental health consult note indicated the Veteran to be alert, orientated, and adequately dressed and groomed.  His speech was clear and non-pressured and he had fair eye contact.  His thought process was linear and goal orientated.  He was evasive on details of his mood.  His affect was noted to be more reactive and less irritable than in prior visits.  His mood was better and he denied suicidal or homicidal thoughts or plans.  He denied audiovisual hallucinations or delusions.  His insight and judgment were grossly intact.  His GAF score was 50. 

In an August 2012 private medical examination, the Veteran was found to have symptoms of PTSD, which included insomnia, sleep deprivation, anxiety, anger, rage, isolation, memory loss,  hypervigilance, and depression.  

In November 2013, a VA mental disorders examination diagnosed the Veteran with anxiety disorder, not otherwise specified, and stated the Veteran had some symptoms and difficulty in functioning, although he was found to be generally functioning adequately, while maintaining some meaningful interpersonal relationships.  The examiner noted the Veteran maintained an active lifestyle, meeting with seniors for coffee each day and had visited a car dealership to discuss mechanical information.  The examiner found that, overall, the Veteran was able to look after his responsibilities and complete his activities of daily living satisfactorily.  Upon examination, the Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.  The examiner noted that the symptoms associated with Veteran's anxiety disorder did not cause significant functional impairment and did not limit his employability.

In November 2016, a VA examination found the Veteran to have occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during times of significant stress or symptoms that were controlled by medication.  The Veteran reported he continued to live alone with his dog.  He had an adult son from his first marriage and reported having recently visited for his granddaughter's wedding.  He indicated that his social life remained limited, but that he continued to attend breakfast with friends 2-3 times a week and that he occasionally went to church.  He stated he stayed busy with household chores, driving to complete errands, and enjoying TV sports.  He was able to complete his activities of daily living.  He reported that he had not worked in 18 years, after becoming disabled, but he was unable to specifically identify the nature of his disability.  Upon examination, he was found to have symptoms of depressed mood, anxiety, suspiciousness, and disturbances of motivation and mood.  He was appropriately dressed and groomed.  He was cooperative in his examination.  His eye contact was consistent and his speech was understandable and he provided information in a manner that was coherent.  No significant deficits in his memory were noted.  He reacted irritably at times, but overall maintained adequate emotional control throughout the assessment process.  No psychotic symptoms were displayed.  Irritability and distractibility were symptoms also noted to be attributable to his disorder.  The examiner noted that results from the examination indicated the Veteran's experience of low to moderate symptoms of anxiety and depression.

In a February 2018 private medical examination, the Veteran reporting having persistent symptoms of depression, marked by crying spells, sadness, hopelessness, worthlessness, a sense that his life was not worth living, insomnia, the inability to focus and concentrate, and increasing struggles to complete previously manageable tasks.  The Veteran reported not wanting to acknowledge having trouble emotionally.  He described having extensive and progressive difficulties with interpersonal relationships on his worksites, and reported having threatened people, planned homicide for other workers, and had thoughts of suicide.  The Veteran reported being persistently sad, anxious, hopeless, and had experienced great despair since his discharge from active duty through the present day.  The Veteran indicated that he worked through his symptoms as he had no choice but to work.  He stated that he attempted to find work several times after retiring from his prior employment, but that he failed at the jobs due to a combination of pain, depression, and anxiety.  He reported having slow social isolation and reclusive behavior, cutting out his friends, family, pleasurable activities, and recreational pursuits.  The Veteran also stated that he did not find that therapy or medication provided any prolonged relief from his symptomology.  He reported that in the 8 years prior to his examination he had an increase in his symptomology.  The private examiner found the Veteran to be cooperative, with good impulse control.  His speech was flat in rate, tone, and volume.  He did not manifest agitation and described his mood as "okay."  His affect was restricted.  He had thought content positive for suicidal ideation and he was found to have previous instances of homicidal ideation.  He did not express delusions, auditory, visual, or tactile hallucinations.  His thought processing was circumstantial and tangential and he appeared to be cognitively intact.  Based on his symptomology, the examiner found the Veteran to have been incapable of working since his retirement in 1997.  

In light of the above, and in specific contemplation of the February 2018 examination report by the private examiner, and giving the Veteran the benefit of reasonable doubt, the Board finds that an initial rating of 70 percent as of the July 1, 2009, grant of service connection is warranted.  In this regard, the Board notes that the Veteran's mental health care and VA examinations show the Veteran's primary symptomology to be anxious mood, impaired memory, depression, decreased concentration, an motivation, disturbance of sleep, and tangential thought process.  The June 2009 private psychiatric report showed indications of suicidal ideation and homicidal ideation and difficulties with impulse control. The January 2010 VA examination and August 2012 private medical examination indicated symptoms of anger, rage, and hypervigilance.  However, the Veteran has consistently described social outings with his friends and most of the medical records did not show signs of delusions, hallucinations, and there were occasions where the Veteran specifically denied suicidal or homicidal ideations.  In addition, he did not have evidence of panic attacks or obsessive or ritualistic behaviors.  The February 2018 private examination provides evidence suggesting that since the effective date of the grant of service connection the Veteran was experiencing symptoms of more continuous and persistent suicidal ideation, near-constant depression, impaired impulse control, anger, irritability, and difficulty in adapting to stressful circumstances, such that the Veteran's overall symptoms more closely approximate those indicative of a 70 percent rating.  

The Board emphasizes, however, that the evidence does not show that the Veteran had total social and occupational impairment at any time during the period on appeal.  There are no records or evidence which establish that the Veteran had gross impairment in his thought process on communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, including an inability to maintain personal hygiene, disorientation as to time or place, or memory loss indicating that he did not remember his prior occupation or own name such as to warrant a 100 percent rating.  
No private professional or VA examiner found that the Veteran's acquired psychiatric disorder was manifested by the symptoms associated with a 100 percent rating. In fact, during a November 2016 VA examination the Veteran denied having any difficulties completing his activities of daily living and was appropriately dressed for the evaluation.  He provided information in a coherent manner, no significant deficits in his memory were noted, and no psychotic symptoms were displayed.  The February 2018 private evaluation reflected that the Veteran did not express any delusions and appeared to be cognitively intact.  

Moreover, the fact that the Veteran's symptoms are generally captured by the criteria for a 70 percent rating or even lower rating further weighs against their equivalency to the symptoms associated with a 100 percent rating. 

In the absence of symptoms equivalent in severity to those corresponding to a 100 percent rating, the criteria for a 100 percent rating were not more nearly approximated at any time since the effective date of the grant of service connection.  
Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013).  

Accordingly, the Board finds that the criteria for an initial rating of 70 percent, but no higher, for an acquired psychiatric disorder, are met.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for acquired psychiatric disorders, rated as 70 percent disabling, thoracolumbar degenerative disc disease, rated as 20 percent disabling, left should impingement syndrome, rated as 20 percent disabling, and tinnitus, rating as 10 percent disabling.  He has non-compensable ratings for bilateral hearing loss and a scar.  The Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation. 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.  

The June 2009 private psychiatric examination stated that the Veteran's difficulties with impulse control, irritability, and his reports of suicidal and homicidal ideation impacted his ability to be employed and made the Veteran unable to maintain a normal standard of living.  

In March 2014, a VA examination indicated the Veteran's service connected disabilities would not preclude his obtaining or maintaining gainful employment for which he was qualified.  However, the Board notes that the examiner did not meet with the Veteran and was providing an opinion based on a review of the Veteran's records.  

In February 2018, a private psychiatric examination found the Veteran incapable of working based on his service-connected disabilities, including his acquired psychological disorders, lumbar spine pain, and left shoulder pain.  The Veteran indicated that during his prior work he had homicidal ideation regarding co-workers, threatened co-workers with homicides, and had symptoms of rage regarding co-workers.  The examiner noted that the Veteran had difficulty with social isolation, despair, hopelessness, and persistent pain which prevented the Veteran from successfully engaging in an occupational setting.  The examiner also found that the Veteran suffered from chronic pain associated with his service-connected lumbar spine and left shoulder disabilities which compounded his psychological disorders and further prohibited his ability to maintain substantially gainful employment.  

The Board finds that the evidence of record establishes that the Veteran's service-connected acquired psychiatric disability is significant enough to preclude him from securing or following a substantially gainful occupation.  The record indicates that he has limitations regarding concentration, focus, and symptoms of rage, irritability, and homicidal ideation along with his pain symptoms which render him unable to be substantially, gainfully employed.  The Board acknowledges that the May 2014 VA examination did not find that he was unable to secure gainful employment.  However, that examination was limited to only to a records review and did not have the benefit of an in-person examination of the Veteran and the February 2018 private psychiatric report.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected acquired psychiatric disability precludes him from securing or following substantially gainful occupation in accordance with his background and education level.  Accordingly, entitlement to a TDIU is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of entitlement to a compensable rating for a scar, right temporal region is dismissed.

The issue of entitlement to a rating in excess of 20 percent for thoracolumbar degenerative disc disease is dismissed.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.

The issue of entitlement to a rating in excess of 20 percent for left shoulder impingement syndrome is dismissed.

An initial 70 percent rating for an acquired psychiatric disorder, but no higher, since the July 1, 2009, grant of service connection, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


